Case 3:17-cv-02183-MEM Document 33 Filed 11/29/18 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.

SUSQUEHANNA COUNTY, et al.

 

Defendants No. 3:17-CV-2183-MEM

 

ORDER
AND NOW, this 29” day of hv-s-4~ _, 2018, based upon Plaintiff's
Motion to Extend Deadline for Expert Reports, said motion is GRANTED. Expert
reports from the Plaintiff are due on or before January 15, 2019; from the
Defendant on or before February 15, 2019; supplementations, if any, by Plaintiff
will be due on or before March 15, 2019 and by Defendant on or before April 15,

2019.

BY THE COURT:

 

 
